Citation Nr: 0332248	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  02-14 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from December 1954 to December 
1956, and from March 1968 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, Puerto Rico (RO).  

The Board notes that the veteran requested a personal hearing 
in September 2002.  He was notified of the date, time, and 
location of that hearing by a VA letter dated in October 
2002.  In a November 2002 statement, the veteran withdrew his 
personal hearing request.  There are no other outstanding 
hearing requests of record.

The Board notes that in December 2000, the veteran filed a 
claim of entitlement to service connection for bilateral 
hearing loss.  As the RO has not adjudicated the issue of 
entitlement to service connection for right ear hearing loss, 
that issue is referred back to the RO for appropriate action.  
The Board also notes that the file contains an August 2002 
statement from the veteran in which he references an August 
2002 denial of a clothing allowance.  It appears that the 
veteran may be disagreeing with this determination.  However, 
the actual decision, the file copy of the August 2002 letter 
and other supporting documents are not of record.  At this 
point, it is unclear as to whether the veteran is initiating 
an appeal of this issue or whether this matter has been 
resolved.  As such, this matter is referred to the RO for 
appropriate clarification and action.


FINDINGS OF FACT

1.	In an unappealed September 1987 Board decision, service 
connection was denied for left ear hearing loss.  

2.	Evidence associated with the veteran's claims folder 
subsequent to the Board's September 1987 decision is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The unappealed September 1987 Board decision denying 
service connection for left ear hearing loss is final.  38 
U.S.C.A. §§ 5103, 5103A, 7104 (West 2002); 38 C.F.R. 
§ 20.1104 (2003).

2.  Since the September 1987 Board decision, new and material 
evidence has not been received, and the veteran's claim of 
entitlement to service connection for left ear hearing loss 
is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002).

In this case, the veteran's claim was filed in June 1999 and 
remains pending.  The United States Court of Appeals for 
Veterans Claims (Court) held in Holliday v. Principi, 14 Vet. 
App. 280 (2001) that the VCAA was potentially applicable to 
all claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held that Section 3A of the VCAA 
(covering the duty to notify and duty to assist provisions of 
the VCAA) did not apply retroactively, and overruled both 
Holliday and Karnas to the extent that they allowed for such 
retroactive application and to the extent they conflict with 
the Supreme Court's and the Federal Circuit Court's binding 
authority.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  However, to the extent that the Kuzma case may be 
distinguished from the instant case because of the finality 
of the Board decision in Kuzma at the time of the November 
2000 VCAA enactment date and because the current claim is 
still pending before VA, the Board finds that the provisions 
of the VCAA are applicable to this pending appeal.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in January 2000 and July 2000 
letters and rating decisions of the evidence needed to 
substantiate his claim, and he was provided an opportunity to 
submit such evidence.  Moreover, in an August 2000 statement 
of the case, the RO notified the veteran of regulations 
pertinent to service connection claims, informed him of the 
reasons why his claim had been denied, and provided him 
additional opportunities to present evidence and argument in 
support of his claim.  

In a May 2001 letter, the veteran was informed of VA's duty 
to obtain evidence on his behalf.  The veteran was notified 
that VA would obtain all relevant service medical records, VA 
medical records, and reports of examinations or treatment at 
non-VA facilities authorized by VA.  In addition, VA would 
request other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of him duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received. 

The Board concludes that the VCAA notification letter sent to 
the veteran in May 2001 is legally sufficient.  See Paralyzed 
Veterans of America, et. al. v. Secretary of Department of 
Veterans Affairs (PVA), Nos. 02-7007, -7008, -7009, -7010 
(Fed. Cir. September 22, 2003); Disabled American Veterans, 
et. al. v. Secretary of Department of Veterans Affairs (DAV), 
327 F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit Court 
has held that 38 C.F.R. §§ 3.159(b)(1) and 19.9(a)(2)(ii) are 
invalid to the extent they provide a claimant "not less than 
30 days" to respond to a VCAA notification letter because 
the regulations are contrary to 38 U.S.C.A. § 5103(b), which 
provides a claimant one year to submit evidence.  

In this case, the May 2001 letter requested a response within 
60 days.  At the same time, however, more than one year has 
now passed since that notification was provided.  Moreover, 
the veteran continued to submit evidence in support of his 
claim after the 60 days had expired and was thus apparently 
not mislead by the time period given in the May 2001 letter.  
In particular, the veteran submitted VA outpatient treatment 
records dated January 1987 to June 2002, and an August 1999 
VA examination report.  Those records have been included in 
the claims file.  Finally, in a September 2002 statement, the 
veteran stated that he had only received treatment at the VA 
Medical Center.  

Under the foregoing circumstances, the Board considers the 
duty to notify has been met.  

VA's statutory duty to assist a claimant in the development 
of a previously finally denied claim does not attach until 
the claim has been reopened based on the submission of new 
and material evidence.  Once a claim is reopened, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  The Board concludes that 
the provisions of the VCAA have been complied with to the 
extent required under the circumstances presented in this 
case.

B.  Legal analysis

The veteran requests that the Board reopen and grant his 
claim of entitlement to service connection for left ear 
hearing loss on the basis that he has submitted new and 
material evidence.  

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  Service connection may also be granted on a 
presumptive basis for certain chronic diseases, including 
sensorineural hearing loss, when such is manifested to a 
compensable degree within one year from the date of 
separation from service.  38 C.F.R. §§  1101, 1131, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when the 
veteran's auditory threshold (puretone decibel loss) in one 
of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the above mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when the veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent.  See 
38 C.F.R. § 3.385 (2003).

The veteran's original claim of entitlement to service 
connection for left ear hearing loss was denied by the Board 
in September 1987.  That denial was based on the finding that 
while the veteran had recently diagnosed with left ear 
sensorineural hearing loss, his hearing was "normal" at 
separation, and no physician had linked his left ear hearing 
loss to active service.  The September 1987 Board decision is 
final.  See 38 U.S.C.A. §7104 (West 2002); 38 C.F.R. § 
20.1104 (2003).

In June 1999, the veteran requested that his claim of 
entitlement to service connection for left ear hearing loss 
be reopened.  In a July 2000 rating decision, the RO denied 
the veteran's claim stating that while the veteran currently 
had left ear hearing loss, there was no evidence linking it 
to active service.  The veteran disagreed with the July 2000 
rating decision and initiated this appeal.  The appeal was 
perfected with the timely submission of a statement, accepted 
in lieu of VA Form 9, in December 2000.  As there is a prior 
final decision for this claim, the September 1987 Board 
decision, the Board is required to determine whether new and 
material evidence has been presented before reopening and 
adjudicating the service connection claim.  See Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1980). 

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  
When a veteran seeks to reopen a claim, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance is "new and material."  Under the 
version of 38 C.F.R. § 3.156(a) applicable to this case, new 
and material evidence is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a) (2001); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  The Board notes that there 
has been a regulatory change with respect to the definition 
of new and material evidence, which applies prospectively to 
all claims filed on or after August 29, 2001.  See 66 Fed. 
Reg. 45,520, 45,630 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.156(a)).  As the veteran filed his claim prior to 
that date, the earlier version of the law, as set forth 
above, remains applicable in this case.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.

In the present case, subsequent to the September 1987 Board 
decision, the veteran has submitted VA outpatient treatment 
records dated January 1987 to June 2002 and a VA examination 
report dated in August 1999.  While these records document 
that the veteran indeed has sensorineural hearing loss, that 
is a fact that had been established at the time of the 
Board's September 1987 decision.  This newly submitted 
evidence reflects the veteran's continued treatment for 
hearing loss; however, none of the examining physicians 
offered comments or an opinion as to the etiology of the 
disorder.  The Court has held that medical evidence which 
merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence.  
See Cornele v. Brown, 6 Vet. App. 59, 62 (1993).  

The contentions made by the veteran that his service 
connection claim be reopened cannot be considered new.  
Moreover, such statements are not material.  It is now well 
established that laypersons without medical training, such as 
the veteran, are not competent to comment on medical matters 
such as date of onset or cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 
38 C.F.R. § 3.159(a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

The Board has determined that in the absence of presentation 
of evidence addressing the matters of in-service incurrence 
or a medical nexus opinion linking the veteran's current left 
ear hearing loss to active service, new and material evidence 
cannot be said to have been submitted and the claim cannot be 
reopened.

For the reasons and bases stated above, the Board finds that 
there has been no evidence submitted subsequent to the 
September 1987 Board decision that is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.  Accordingly, new and material evidence 
has not been submitted and the claim for entitlement to 
service connection for left ear hearing loss is not reopened.


ORDER

The claim of entitlement service connection for left ear 
hearing loss is not reopened; the appeal is denied.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



